Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-46 are pending in the present application, with claims 1, 16, 31, and 46 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 March 2020 and 04 March 2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) in claims 31-45 is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 8, 23, and 38 are objected to because of the following informalities:
Claims 8, 23, and 38 appear as though they should recite in part “length (X), height (Y), and depth (Z) (XYZ) location.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 46 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 46 recites a computer-readable medium. The corresponding disclosure does not explicitly exclude transitory propagating signals from being included in the computer-readable medium. The broadest reasonable interpretation consistent with the specification and state-of-the-art, at the time of the invention the full scope of “computer-readable medium” would cover both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “A method of display processing, comprising…determining a first horizontal (U) vertical (V) (UV) image based on the calculated first location information.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, what constitutes a horizontal (U) vertical (V) (UV) image. Is it an image that has a horizontal and vertical direction (e.g., a standard photograph), a UV texture image as is known in the art (not to be confused with an Ultraviolet image), or does applicant have another definition for horizontal (U) vertical (V) (UV) image? In addition, it is unclear as to if the method relates to display processing, since none of the steps in the body of the claim relate to display processing. The examiner respectfully requests the applicant clarify the scope of the claimed limitations.
Claims 16, 31, and 46 recite subject matter substantially similar to that of claim 1 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claims depending thereon do not cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar subject matter as to that of claims from which they depend.
Claim 7 recites “determining a display image based on the calculated third location information.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the display image is determined based on the third location. Is the display image related to a viewpoint of the third mesh? Is it a separate image? The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation.
Claim 8 recites “calculating length (X) height (Y) depth (Z) (XYZ) location information based on the first location information; and determining a first XYZ image based on the calculated XYZ location information.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the claim relates to the limitations in the claim from which it depends, as the output from this limitation would not be used as currently claimed and b) what constitutes the generated 3D image. For instance, is the XYZ image an image captured by a, e.g., stereoscopic camera? Is it a 3D image associated with a given viewpoint of the 3D model? Is it a series of 3D positions on the mesh? The corresponding disclosure sets forth in paragraph 58 that the UV image or map can be a set of UV texture coordinates of the vertices of a mesh that correspond to the 3D or XYZ positional 
Claims 23, and 38 recite subject matter substantially similar to that of claim 8 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 8.
Claims depending thereon do not cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar subject matter as to that of claims from which they depend.
Claim 9 recites “wherein the second location information is calculated based on the second image mesh and the determined first XYZ image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the second location information is still calculated based on the second image mesh and the determined first UV image as set forth in claim 1, if the aforementioned limitation resets the calculation to be on the second image mesh and determined first XYZ image, or if there is a relation between the determined first UV image and the determined first XYZ image. what constitutes the generated 3D image. The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation.
Claims 24 and 39 recite subject matter substantially similar to that of claim 9 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 9.

Claim 10 recites that “the second UV image is a second XYZ image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the second UV image, which is a horizontal vertical image according to claim 1, is a second XYZ image, which would be a 3D image. For instance, is the Z value set to zero, such that the UV image and XY images are the same image, related to one other, etc? The corresponding disclosure sets forth in paragraph 58 that the UV image or map can be a set of UV texture coordinates of the vertices of a mesh that correspond to the 3D or XYZ positional coordinates of the vertices of a mesh. Paragraph 61 further sets forth that the XYZ positions can be converted to UV texture coordinates. In other words, from the disclosure, it appears that there is a mapping between the 3D image and the 2D UV texture map. The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation.
Claims 25 and 40 recite subject matter substantially similar to that of claim 8 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 8.
Claims depending thereon do not cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar subject matter as to that of claims from which they depend.
Claim 11 recites “wherein the third image mesh is generated based on the second XYZ image and the first UV image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the third image mesh is generated based on the determined second UV image 
Claims 26 and 41 recite subject matter substantially similar to that of claim 11 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12-20, 23, 24, 27-35, 38, 39, 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US PG Publication 2016/0373734).
Regarding claim 1, Cole teaches a method of display processing (see I.D., e.g., fig. 4), comprising: calculating first location information based on a first image mesh (The digital model can include a polygon mesh corresponding to the 3D object, see paragraph 103.); 
determining a first horizontal (U) vertical (V) (UV) image based on the calculated first location information (A UV texture map is created that corresponds to a 2D representation of one or more surfaces of the 3D object, see paragraph 120. Distortions introduced by the lens or other camera components can be detected by comparing the location of the target markers in a captured image to the expected locations…The distortion information ; 
calculating second location information based on a second image mesh and the determined first UV image (Distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221. The first UV map correction information includes information indicating a U offset and a V offset to be applied to a first node in the UV map, said UV map being a map to be used by a playback device to map an image captured by said first camera to a surface of a mesh model, see paragraph 222. Note: The breadth of the claim encompasses both a) when location information is calculated based on a second image mesh (the mesh model) and the determined UV image, which is based on the first image mesh (mesh model), see paragraphs 210, 221, and 222 and b) when the second location information being calculated based on a second image mesh (different from the first image mesh, such as incorporating information from a second camera) and the determined first UV image, see for instance, paragraphs 249 and 250) 
determining a second UV image based on the calculated second location information (The corrected UV map is similar to the UV Map 1 but includes for each node corrected U and V position information, see for instance, paragraph 233); and 
generating a third image mesh based on the determined second UV image (The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275). 
Regarding claim 2, Cole teaches the method of claim 1 and further teaches determining first image information based on a first image (see for instance, paragraphs 103, 221, 222, and fig. 1). 
Regarding claim 3, Cole teaches the method of claim 2, and further teaches generating the first image mesh based on the determined first image information (see for instance, paragraphs 103, 110, and 221 and fig. 1). 
Regarding claim 4, Cole teaches the method of claim 1 and further teaches determining second image information based on a second image (Second information can be determined based on a second image, see for instance, paragraphs 103 and 221-224 and fig. 1). 
Regarding claim 5, Cole teaches the method of claim 4 and further teaches generating the second image mesh based on the determined second image information (The second image mesh is generated based on the determined second image information, see for instance, paragraphs 103, 221-224, 249, and 250). 
Regarding claim 8, Cole teaches the method of claim 1 and further teaches calculating length (X) height (Y) depth (Z) (XYZ) location information based on the first location information; and determining a first XYZ image based on the calculated XYZ location information (The space the object resides in can be defined by three orthogonal axes x, y, z, 
Regarding claim 9, Cole teaches the method of claim 8 and further teaches wherein the second location information is calculated based on the second image mesh and the determined first XYZ image (The space the object resides in can be defined by three orthogonal axes x, y, z, see paragraph 117. Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128). 
Regarding claim 12, Cole teaches the method of claim 1 and further teaches wherein the first location information is based on at least one of first pixel location information or first UV texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221). 
wherein the second location information is based on at least one of second pixel location information or second UV texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221. The corrected UV map corresponds to camera 1 is similar to the UV map 1 but includes for each node corrected U and V position information, see paragraph 233. The corrected UV map includes a camera identifier to indicate to which camera the information corresponds, see paragraph 233). 
Regarding claim 14, Cole teaches the method of claim 8 and further teaches wherein the XYZ location information is based on at least one of XYZ pixel location information or XYZ texture coordinates (Once the markers are located, the computing device can store a mapping of one or more image locations that correspond to the identified markers…the computing device correlates the identified locations in the image to a 3D texture map, see paragraph 128. Each UV pair can correspond to an intersection in a 3D mesh associated with the 3D digital model of the calibration object (e.g., a first U,V pair can map to a first vertex of a 3D mesh), see paragraph 128. UV map correction information is generated indicating one or more adjustments to be made to the location of nodes in a standard UV map based on the differences between the actual locations of the markers in said first image and the expected locations of said markers, see paragraph 221). 
wherein the generated third image mesh is associated with at least one of an augmented reality (AR) application, an extended reality (XR) application, or a virtual reality (VR) application (see for instance, paragraphs 195 and 341). 

Regarding claims 16, 31, and 46, claim 16 is the apparatus claim, claim 31 is the means for claim and claim 46 is the computer readable medium claim of the method claim 1 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Cole teaches an apparatus…, comprising: a memory (see for instance, paragraphs 341-344 and 354-356); and at least one processor coupled to the memory and configured to perform different steps (see for instance, paragraphs 341-344 and 354-356) and a computer-readable medium storing computer executable code for display processing, the code when executed by a processor causes the processor to perform different steps (see for instance, paragraphs 341-344 and 354-356). 
Regarding claims 17 and 32, claim 17 is the apparatus claim and claim 32 is the means for claim of the method claim 2 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 2. 
Regarding claims 18 and 33, claim 18 is the apparatus claim and claim 33 is the means for claim of the method claim 3 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 3. 
Regarding claims 19 and 34, claim 19 is the apparatus claim and claim 34 is the means for claim of the method claim 4 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 4. 
Regarding claims 20 and 35, claim 20 is the apparatus claim and claim 35 is the means for claim of the method claim 5 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 5. 

Regarding claims 24 and 39, claim 24 is the apparatus claim and claim 39 is the means for claim of the method claim 9 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 9. 
Regarding claims 27 and 42, claim 27 is the apparatus claim and claim 42 is the means for claim of the method claim 12 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 12. 
Regarding claims 28 and 43, claim 28 is the apparatus claim and claim 43 is the means for claim of the method claim 13 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 13. 
Regarding claims 29 and 44, claim 29 is the apparatus claim and claim 44 is the means for claim of the method claim 14 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 14. 
Regarding claims 30 and 45, claim 30 is the apparatus claim and claim 45 is the means for claim of the method claim 15 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 15. 
Claims 6, 7, 21, 22, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US PG Publication 2016/0373734) as applied to claims 1, 16, and 31 above, in further view of Lo et al. (US PG Publication 2019/0156555).
Regarding claim 6, Cole teaches the method of claim 1, and further teaches that the distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see paragraphs 222, 226, 250, and 275. However, it is unclear as to if Cole explicitly calculating third location information based on the third image mesh and a camera image. 
In the same art of image rendering, Lo teaches an image is then passed as a uniform variable to a second vertex shader, which samples from this texture at the vertices of an input mesh (a predefined 254x254 plane mesh)…vertex shader transforms the geometry as follows: XY samples are swapped with the mesh UV coordinates…This transformed mesh is passed to a second fragment shader, which paints its mesh UV attributes (e.g., samples from the XY distortion texture) at and around the XY positions (actually UV coordinates of the original mesh) of the transformed mesh…produces the texture describing the dense inverse distortion map, see paragraph 80. A raw image texture (rendered by the basic pipeline onto a standard virtual camera in a virtual scene) is passed through a final fragment shader, which takes fragment local coordinates (UV coordinates of a full screen quad) and uses them as arguments to sample from the dense inverse distortion map texture…This returns XY coordinates which are in tum used to sample from the raw image texture…This returns a texture which, at position (u,v), displays the color seen at virtual camera coordinates (u,v)=cp-1 (x,y), see paragraph 81. A sparse mesh with corresponding data of (i) position (x,y), (ii) normals, and (iii) vertices for x and y with the screen model are input to a fragment shader (e.g., a program executed by a graphic processing unit as part of the rendering pipeline)…The fragment shader computes, pixel by pixel, the forward distortion mapping cj>: (x, y) I-+ (u, v), see paragraph 81.
It would have been obvious to one of ordinary skill in the art having the teachings of Cole and Lo in front of them before the effective filing date of the claimed invention to incorporate distortion correction as taught by Lo into Cole’s image rendering system, as correcting distortion, such as described by Lo was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Cole. 
The modification of Cole with Lo would have explicitly allowed calculating third location information based on the third image mesh and a camera image. 

Regarding claim 7, Cole in view of Lo teach method of claim 6 and further teach determining a display image based on the calculated third location information (The distortion information can be used to generate UV map correction information which can be used to correct a UV map intended to map a captured image to a mesh model, see Cole, paragraph 210. The UV map is a map used to map an image captured by a camera to a surface of a mesh model, see Cole, paragraphs 222, 226, 250, and 275. This transformed mesh is passed to a second fragment shader, which paints its mesh UV attributes (e.g., samples from the XY distortion texture) at and around the XY positions (actually UV coordinates of the original mesh) of the transformed mesh…produces the texture describing the dense inverse distortion map, see Lo, paragraph 80. A raw image texture (rendered by the basic pipeline onto a standard virtual camera in a virtual scene) is passed through a final fragment shader, which takes fragment local coordinates (UV coordinates of a full screen quad) and uses them as arguments to sample from the dense inverse distortion map texture…This returns XY coordinates which are in tum used to sample from the raw image texture…This returns a texture which, at position (u,v), displays the color seen at virtual camera coordinates (u,v)=cp-1 (x,y), see Lo, paragraph 81.). The motivation to combine Cole and Lo is the same as that which was set forth in claim 6. 
Regarding claims 21 and 36, claim 21 is the apparatus claim and claim 36 is the means for claim of the method claim 6 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 6. 
Regarding claims 22 and 37, claim 22 is the apparatus claim and claim 37 is the means for claim of the method claim 7 and are also rejected using substantially similar rationale as to that which was set forth with respect to claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613